Opinion filed March 22, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00333-CV
                                       __________

ROYAL HOSPITALITY SERVICES, LLC, A/K/A ROYAL HOSPITALITY
                SERVICES, INC., Appellant
                          V.
        CLAUDIA OLMOS RAMIREZ ET AL., Appellees


                       On Appeal from the County Court at Law No. 2
                                  Midland County, Texas
                             Trial Court Cause No. CC14915


                            MEMORANDUM OPINION
       Royal Hospitality Services, LLC, a/k/a Royal Hospitality Services, Inc. is the appellant in
this appeal.   It has filed an unopposed motion to dismiss the appeal pursuant to TEX. R.
APP. P. 42.1(a)(1). In the motion, appellant states that “it no longer wishes to prosecute this
appeal.” Therefore, in accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


March 22, 2012                                              PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.